         Case 2:19-cv-01560-JAD-VCF Document 80
                                             78 Filed 12/22/20 Page 1 of 3
                                                                         5




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6    Attorneys for Relator

7                                     UNITED STATES DISTRICT COURT

8                                             DISTRICT OF NEVADA
9      UNITED STATES OF AMERICA ex rel.                    Case No.: 2:19-cv-01560-JAD-VCF
10     TALI ARIK, M.D.
                                                           STIPULATION AND ORDER FOR
11                     Plaintiffs/Relators,                EXTENSION OF TIME TO FILE
                                                           RESPONSE TO
12     vs.                                                 (1) MOTION TO DISMISS SECOND
13                                                         AMENDED COMPLAINT BY
       DVH HOSPITAL ALLIANCE, LLC, d/b/a                   DEFENDANT DVH HOSPITAL
14     DESERT VIEW HOSPITAL; VALLEY                        ALLIANCE, LLC; MEMORANDUM OF
       HEALTH SYSTEM LLC, d/b/a THE                        POINTS AND AUTHORITIES (ECF NO.
15     VALLEY HEALTH SYSTEM; UNIVERSAL                     69);
       HEALTH SERVICES, INC.; VISTA
16                                                         (2) MOTION TO DISMISS SECOND
       HEALTH MIRZA, M.D. P.C. d/b/a VISTA                 AMENDED COMPLAINT BY
       HEALTH; and IRFAN MIRZA, M.D.                       DEFENDANTS VALLEY HEALTH
17
                                                           SYSTEM LLC AND UNIVERSAL
18                                                         HEALTH SERVICES, INC.;
                       Defendants,                         MEMORANDUM OF POINTS AND
19                                                         AUTHORITIES (ECF NO. 72); AND

20                                                         (3) DEFENDANTS VALLEY HEALTH
                                                           SYSTEM LLC AND UNIVERSAL
21                                                         HEALTH SERVICES, INC.’S MOTION
                                                           FOR JOINDER TO MOTION TO
22                                                         DISMISS SECOND AMENDED
                                                           COMPLAINT BY DEFENDANT DVH
23                                                         HOSPITAL ALLIANCE LLC (ECF NO.
                                                           73)
24
                                                           [First Request]   ECF No. 78
25

26
             PLAINTIFF UNITED STATES OF AMERICA ex rel. TALI ARIK, M.D. (“Plaintiff”), by and
27
     through his counsel of record, JESSE SBAIH & ASSOCIATES, LTD., and DEFENDANTS DVH
28
     HOSPITAL ALLIANCE, LLC, d/b/a DESERT VIEW HOSPITAL, VALLEY HEALTH SYSTEM

                                                  Page 1 of 5
           Case 2:19-cv-01560-JAD-VCF Document 80
                                               78 Filed 12/22/20 Page 2 of 3
                                                                           5




1    LLC, d/b/a THE VALLEY HEALTH SYSTEM and UNIVERSAL HEALTH SERVICES, INC.

2    (collectively “Defendants”), by and through their counsel of record, the law firm of McDERMOTT

3    WILL & EMERY, LLP, hereby stipulate and agree that the time for Plaintiff to file his responses and

4    Defendants to file their replies, will be extended as set forth herein with respect to the following

5    documents:

6            (1) MOTION TO DISMISS SECOND AMENDED COMPLAINT BY DEFENDANT DVH

7    HOSPITAL ALLIANCE, LLC; MEMORANDUM OF POINTS AND AUTHORITIES (ECF NO. 69)

8    (henceforth “DVH’s Motion to Dismiss);

9            (2) MOTION TO DISMISS SECOND AMENDED COMPLAINT BY DEFENDANTS

10   VALLEY        HEALTH     SYSTEM      LLC    AND     UNIVERSAL      HEALTH       SERVICES,     INC.;

11   MEMORANDUM OF POINTS AND AUTHORITIES (ECF NO. 72) (henceforth “VHS and UHS

12   Motion to Dismiss”), and

13           (3)   DEFENDANTS VALLEY HEALTH SYSTEM LLC AND UNIVERSAL HEALTH

14   SERVICES, INC.’S MOTION FOR JOINDER TO MOTION TO DISMISS SECOND AMENDED

15   COMPLAINT BY DEFENDANT DVH HOSPITAL ALLIANCE LLC (ECF NO. 73) (henceforth

16   “VHS and UHS Joinder”)

17           Plaintiff’s response to DVH’s Motion to Dismiss is currently due on December 29, 2020, while

18   Plaintiff’s response to the VHS and UHS Motion to Dismiss, and VHS and UHS Joinder are currently

19   due on December 30, 2020.

20           The parties hereby stipulate that the due date for Plaintiff’s Responses to DVH’s Motion to

21   Dismiss, VHS and UHS Motion to Dismiss, and VHS and UHS Joinder be extended to January 18,

22   2021 and the Defendants’ Replies to same be extended to February 8, 2021.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                  Page 2 of 5
         Case 2:19-cv-01560-JAD-VCF Document 80
                                             78 Filed 12/22/20 Page 3 of 3
                                                                         5




1                                             Reason for Extension

2           The subject extensions are sought due to upcoming end-of-the-year holidays and as well as

3    Plaintiff’s counsel’s already demanding litigation schedule in the beginning of 2021. This is the first

4    request for extension and it is made in good faith and not for the purpose of delay.

5
       DATED this 22nd day of December, 2021.               DATED this 22nd day of December, 2021.
6
       JESSE SBAIH & ASSOCIATES, LTD.                       McDERMOTT WILL & EMERY, LLP
7

8      /s/Jesse M. Sbah                                     /s/Gregory R. Jones
       Jesse M. Sbaih                                       Gregory R. Jones, Esq.
9      JESSE SBAIH & ASSOCIATES, LTD                        McDERMOTT WILL & EMERY, LLP
       The District at Green Valley Ranch                   2049 Century Park East, Suite 3200
10     170 South Green Valley Parkway, Suite 280            Los Angeles, CA 90067
       Henderson, Nevada 89012                              Attorneys for Defendants
11
       Attorneys for Plaintiff
12

13                                                   ORDER

14
            IT IS SO ORDERED.
15
            Dated this __ day of ______________, 2020.
16
                                                _______________________________
                                                  _______________________________
17                                              U.S. District Judge Jennifer A. Dorsey
                                                  U.S.December
                                                Dated: DISTRICT22,  COURT
                                                                      2020 JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                     Page 3 of 5
